Rosenbebey, J.
The question presented by the appeal is whether or not there was sufficient evidence before the Commission to give it jurisdiction to act in the premises. Chief Justice Winslow and Justices Maeshall and Vinje are of the opinion that there was no such evidence and that therefore the judgment of the circuit court should be affirmed, while Justices SiebecKeb, Kebwin, and the writer are of the opin*26ion that there was such evidence and that therefore the judgment of the circuit court should be reversed and the award of the Commission affirmed. This court being equally divided, the judgment of the circuit court is thereby affirmed.
By the Court. — Judgment affirmed.